The opinion of the court was delivered by
McEnery, J.
The defendants are appellants from a sentence of the Recorder’s Court of the City of New Orleans, condemning them to pay a fine for a violation of a city ordinance.
A motion to dismiss the appeal has been filed by the City of New Orleans.
The transcript was filed the 23d September, 1889. The case was fixed for hearing 5th December following. On that day appellants, *644alleging a defective record, moved for a certiorari in order to complete the record. The case was again fixed for trial on the 24th day of April, 1890. No time was asked for in the defendants’ motion, and no day fixed for the return of the writ in the order of the court. But more than reasonable time has elapsed since the order was granted. The appellants have neglected to take out and serve the writ in order to complete the record.
The fault is imputable to them.
It is therefore ordered that the appeal be dismissed.